FILED
                            NOT FOR PUBLICATION                               AUG 04 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50421

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00362-ODW-36

  v.
                                                 MEMORANDUM*
PAUL GONZALEZ, a.k.a. Khamla
Siharaj,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Otis D. Wright, District Judge, Presiding

                            Submitted August 27, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Paul Gonzalez appeals from the district court’s judgment and challenges the

district court’s denial of his request for a continuance prior to sentencing. We

review the district court’s denial of a continuance for abuse of discretion. United


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
States v. Flynt, 756 F.2d 1352, 1358 (9th Cir. 1985). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Gonzalez contends that the district court erred when it denied a second

continuance. The district court did not abuse its discretion because the denial of

the continuance did not prejudice Gonzalez. See United States v. Wilkes, 662 F.3d
524, 543 (9th Cir. 2011); see also United States v. Zamora-Hernandez, 222 F.3d
1046, 1049-50 (9th Cir. 2000) (recognizing that there is not prejudice when,

despite the denial of a continuance, the defendant is able to obtain the evidence he

seeks in a sufficiently timely manner); United States v. Shirley, 884 F.2d 1130,

1135 (9th Cir. 1989) (holding that appellant does not show prejudice merely by

asserting that additional time was likely to lead to important information); United

States v. Long, 706 F.2d 1044, 1053 (9th Cir. 1983) (holding that there was no

prejudice where appellant failed to identify any additional evidence he would have

been able to present had district court granted motion for continuance).

      AFFIRMED.




                                          2